Citation Nr: 0948819	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Service connection for a cardiovascular disability (heart 
condition).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1965 to March 1967, 
April 6, 1991 to April 20, 1991, and from July 31, 2002 to 
August 16, 2002.  He served periods with the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in November 2009.  A 
transcript of the hearing has been associated with the claims 
file.


FINDING OF FACT

The Veteran's heart condition did not have onset during and 
is not a result of the Veteran's active service, ACDUTRA or 
INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from "injury" incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A.  
§§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2009).  
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

The Veteran seeks service connection for his congestive heart 
failure.  He claims that his current cardiovascular 
disabilities stem from what he claims was a heart attack 
suffered during a period of INACDUTRA.  

In the initial claim, the Veteran said he was diagnosed in 
April 2007 with a heart condition.  Testing showed that he 
had suffered a heart attack in the past.  The Veteran's 
doctor told him that his heart had some old scars, likely 
from a heart attack 6 or 7 years prior to the examination.  

The Veteran alleges that his heart problems date back to a 
physical fitness test (PFT) for the Army Reserves conducted 
in 2000.  In an attached statement, the Veteran said that 
three-quarters of the way through his PFT run, he suddenly 
became short of breath and began to sweat profusely.  He said 
he continued walking and was aided by H.W.H., who walked with 
him to the finish line.  He said J.M.R. checked on his 
progress during the run.  The Veteran said he told his doctor 
about this incident and the doctor told him that the incident 
was a heart attack.

In support of his claim, the Veteran submitted a statement 
from H.W.H. dated June 2007 (six to seven years after the 
event in question).  In his statement, H.W.H. said that 
during a PFT run in 2000 or 2001 he saw that the Veteran was 
having difficulty breathing and perspiring heavily.  He said 
he did not remember the Veteran complaining of anything other 
than shortness of breath.  He buddied up with the Veteran and 
helped him finish the test.  He said that during the run that 
an "aide" vehicle checked on their status and that the 
Veteran reported difficulty breathing.  H.W.H. stated that 
difficulty breathing is not abnormal near the completion of 
the PFT run.  

The Veteran also submitted a statement from J.M.R., dated 
August 2007.  J.M.R. stated that he remembered the incident 
and that it occurred prior to September 2000, his date of 
retirement.  J.M.R. stated that his civilian occupation was 
paramedic and that he and two other medics were providing 
medical coverage for the PFT.  He stated that during the PFT, 
he saw that H.W.H. had buddied up with the Veteran during the 
run.  He said he asked if they were OK; they said that they 
were fine.  J.M.R. said the Veteran was sweating profusely 
and having some shortness of breath but showed no noteworthy 
symptoms at that point in time.  He said he asked the Veteran 
if he had any chest pain or pain running down his arms and 
that the Veteran said no.  After the run, he checked on the 
Veteran, whom indicated that he was still a little short of 
breath but was recovering.

The Veteran was afforded a VA examination in November 2007.  
The examiner reviewed the claims file.  The examiner noted 
that on initial medical examination at the VA Medical Center, 
dated March 2007, the Veteran denied any problems with chest 
pain, nocturnal dyspnea, dyspnea on exertion, palpitations, 
swollen feet, shortness of breath while supine, varicose 
veins, leg cramps while walking, or rheumatic fever.  The ECG 
showed normal sinus rhythm with left ventricular hypertrophy 
and QRS widening, T wave abnormality, and inferior ischemia.  
A note in the record states that the Veteran informed the 
provider that he had an abnormal ECG while in the military 
but never had an evaluation of his heart done.  The examiner 
said she did not see any indication of an abnormal ECG in the 
service records.  She stated that ECGs from February 1986, 
February 1995, and another in 1997 were all normal.  She 
further stated that a report of medical history dated January 
2000 indicated no shortness of breath, no pain or pressure in 
the chest, no palpitations or pounding heart, no heart 
trouble, no high or low blood pressure, no chronic cough, and 
no cramps in the legs.  The January 2000 physical evaluation 
stated that the clinical evaluation was normal.  She stated 
that there was some writing in box 48 for the ECG but that 
the writing was not legible.  She said there was no 
discussion of an abnormal ECG.

The examiner also reviewed the buddy statements from H.W.H. 
and J.M.R. and the medical records from the VA Medical Center 
dated April 2007.  She stated that the ECG showed 
abnormalities, including scarring at the apical wall and 
thickening of the wall.  Dr. M., a VA physician, prescribed 
the Veteran Aspirin, beta-blocker, and an ACE inhibitor.  In 
June 2007, the Veteran complained of chest pain and shortness 
of breath if he works too hard.

On examination, the Veteran reported continued chest pain and 
shortness of breath if he works too hard.  He also reported 
problems with fatigue.  The Veteran said he was unsure of the 
date of his heart attack but informed her that according to 
his prior physician, it occurred 6 to 7 years ago due to the 
scar.  The examiner stated that she did not see anything 
regarding the Veteran's allegations in the medical 
documentation from Dr. M.  She stated that the ECG is 
consistent with the previous heart attack.  

The examiner diagnosed the Veteran as having congestive heart 
failure (CHF).  She stated that it is not as least as likely 
as not that the CHF is caused by or a result of military 
service.  She stated that there is no medical documentation 
or evidence that the Veteran suffered a heart attack while on 
active duty.  She said there is evidence of shortness of 
breath and sweating during the PFT and that J.M.R., a trained 
paramedic, asked the Veteran whether he suffered chest pain 
or pain radiating down the arm.  The Veteran replied no.  She 
said that it does seem likely that the shortness of breath 
and sweating could be due to the physical exertion required 
in the PFT.  Further, shortness of breath, in and of itself, 
during a PFT does not constitute evidence that the Veteran 
had a myocardial infarction (MI) at that time.

The Veteran was afforded another VA examination in May 2008.  
The examiner reviewed the claims file.  He stated that a 
review of past ECGs shows abnormal test results dating back 
20 years and that the abnormalities have been progressive.  
The diagnosis was CHF with reduced global LV function and a 
small apical MI seen on echo.  Associated with the diagnosis 
is heart disease.

The examiner stated that based upon his review of private 
medical records, service medical records, VA treatment 
records and other evidence in the claims file that it is his 
opinion that the Veteran's heart condition is less likely as 
not caused by or a result of the episode of dyspnea during 
the PFT run.  He stated that the Veteran's CHF is due to some 
type of progressive cardiomyopathy and not due to the small 
MI seen on echo.  He stated that from the progression of the 
ECGs it appears that this condition has been present for 
years and has been slowly progressive.  He further stated 
that the episode of dyspnea and diaphoresis during exercise 
is not sufficient to conclude that the Veteran had a MI at 
that time.

The Board has reviewed VA outpatient treatment records, but 
finds no indication that the Veteran suffered a MI during his 
PFT run.  The outpatient treatment records do not show a 
nexus between the Veteran's current heart condition and the 
PFT, active service, ACDUTRA or INACDUTRA, weighing against 
his claim for service connection.

The Board has also reviewed the letter from Dr. M.H., MD, 
dated March 2008.  Dr. M.H. stated that the Veteran has a 
history of a heart condition and that he has only known the 
Veteran for a year or two.  He said that he reviewed the 
Veteran's records, including the buddy statements relating to 
the PFT in 2000.  Dr. M.H. stated that the description of 
symptoms experienced during the 2000 PFT run are consistent 
with and acute MI.  He stated that the Veteran had a normal 
ECG prior to 2000 and that tests reviewed from 2002 and 2007 
show abnormalities.  He stated that based upon the Veteran's 
abnormal echocardiogram and EKG changes as well as his 
history, it is likely that the Veteran had an inferior wall 
MI during his PFT in 2000.

The Board reviewed the STRs and an ECG dated February 1986 
indicates that testing was within normal limits.  An ECG 
dated January 1997 shows normal test results.  The Board also 
reviewed VA treatment records.  

Also of record is the Veteran's testimony.  In addition to 
the statements already discussed, the Veteran stated that 
during his 2007 physical examination, he had an abnormal EKG.  
He stated that he was sent for an echogram which showed that 
he had suffered a heart attack.  He further stated that his 
VA physician at that time, whom is no longer with VA, told 
him that the heart attack could have occurred six or seven 
years prior to the testing.  The Veteran said he explained 
the symptoms experienced during his PFT run to the physician, 
and that the physician stated that the heart attack likely 
occurred during that incident.

The Veteran said he tracked the former VA physician down, but 
that the physician would not write a statement about the 
Veteran's condition as he was no longer treating the Veteran 
and did not have the Veteran's medical records at his 
disposal.

The Board has considered the evidence, including the 
Veteran's testimony, but finds that the medical evidence 
outweighs the Veteran's allegations that his current heart 
condition is a result of his active service, ACDUTRA or 
INACDUTRA service.  The evidence clearly shows that the 
Veteran suffered shortness of breath and profuse sweating 
near the end of the PFT run.  The Veteran did not experience 
chest pain or seek medical treatment.  Both VA examiners 
opined that it is less likely as not that the Veteran's heart 
condition was caused by or a result of the episode of dyspnea 
during the PFT run, and have provide a rational basis for the 
opinion which the Board finds persuasive.  Simply stated, it 
is not usual for a person to have the symptoms (shortness of 
breath and sweating) the Veteran had during a PFT run.  

The Board considered the opinion from Dr. M.H., which 
indicates that the Veteran suffered a myocardial infarction 
during the run in question.  However, Dr. M.H. did not 
address the etiology of the Veteran's current heart 
condition, CHF.  The Board finds this opinion less persuasive 
than the opinions cited above.  On a factual basis, the Board 
finds nothing usual about the Veteran having shortness of 
breath and sweating during or after a run.  From a layman's 
perspective, this is not usual and, in fact, normal.  The 
Board finds that it is less likely than not that this run (as 
oppose to any other stressful event the Veteran suffered 
during this time period) was the cause of a heart attack that 
was not detected until years later.  Further, the Board finds 
that any medical opinion that attempts to connect the run in 
question with the prior undiagnosed heart attack, based on 
the information above, is basing the opinion on facts that do 
not support such a finding.  

Neither the Veteran nor the VA may ever determine when the 
heart attack cited above exactly occurred, but this does not 
provide the basis to find reasonable doubt in the Veteran's 
favor.  In this case, based on the Veteran's statements at 
the time of the run, the treatment records after the run, and 
the VA medical opinions cited above, the Board find that it 
is less likely than not that the heart attack occurred during 
the run in question, notwithstanding the opinion from Dr. 
M.H.  Thus, the Board finds that the evidence weighs against 
a finding of service connection.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted a letter from his 
private treatment provider and buddy statements.  He was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
Veteran was afforded VA medical examinations in November 2007 
and May 2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a cardiovascular disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


